Citation Nr: 1512695	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-12 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to an increased rating for mechanical low back pain, rated as 10 percent disabling, with a separate 10 percent rating for radiculopathy of the left lower extremity.

3.  Entitlement to a rating higher than 10 percent for sprain of the right wrist.

4.  Entitlement to a rating higher than 10 percent for residuals of a left wrist injury.

5.  Entitlement to a rating higher than 10 percent for postoperative residuals of a fracture of the left ankle.


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1996 to December 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The matter is now handled by the RO in St. Paul, Minnesota.   

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

In an August 2014 rating decision, the RO granted an increased evaluation of 10 percent for left lower extremity radiculopathy, effective July 31, 2014.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has not asserted that he is unable to maintain employment due to his service-connected disabilities.  Accordingly, the Board finds that Rice is not applicable in this case.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 31, 2014, the Veteran's mechanical low back pain was not manifested by a forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees, a combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  From July 31, 2014, the Veteran's mechanical low back pain is manifested by a forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees.

3.  From July 31, 2014, the Veteran's mechanical low back pain is productive of moderate radiculopathy of the left lower extremity.

4.  The Veteran's sprain of the right wrist is manifested by pain, tenderness, stiffness and limited motion, but not by ankylosis.

5.  The Veteran's residuals of a left wrist injury are manifested by pain, tenderness, stiffness and limited motion, but not by ankylosis.

6.  Prior to July 31, 2014, the Veteran's postoperative residuals of a fracture of the left ankle were not manifested by marked limitation of motion.

7.  From July 31, 2014, the Veteran's postoperative residuals of a fracture of the left ankle are manifested by marked limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to July 31, 2014, the criteria for a rating higher than 10 percent for mechanical low back pain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

2.  From July 31, 2014, the criteria for a rating of 20 percent, but no higher, for mechanical low back pain are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

3.  From July 31, 2014, the criteria for a separate 20 percent rating, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124a; Diagnostic Code 8520 (2014).

4.  The criteria for a rating higher than 10 percent for sprain of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5019-5214 (2014).

5.  The criteria for a rating higher than 10 percent for residuals of a left wrist injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5019-5214 (2014).

6.  Prior to July 31, 2014, the criteria for a rating higher than 10 percent for postoperative residuals of a fracture of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

7.  From July 31, 2014, the criteria for a rating of 20 percent, but no higher, for postoperative residuals of a fracture of the left ankle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2011 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in September 2011, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, and VA medical opinions and examinations pertinent to the issues on appeal.  Virtual VA and VBMS records have been reviewed.  

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Ratings

The Veteran seeks increased ratings for his service-connected low back, right wrist, left wrist and left ankle.  He asserts his disabilities are more severe than what the current ratings represent.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Entitlement to a Rating Higher Than 10 Percent for Mechanical Low Back Pain 

Service connection for mechanical low back pain was established by December 2002 rating decision, at which time a noncompensable rating was assigned, effective December 2002.  The Veteran asserted in May 2011 that his disability had increased in severity, and in a January 2012 rating decision, the Veteran's disability rating was increased to 10 percent, effective May 2011.  The Veteran seeks a higher rating.

The Board notes that while the regulations pertaining to disabilities of the spine have undergone recent amendments, these changes do not affect the present claim, as the Veteran's claim was filed in May 2011, subsequent to the most recent regulation change.  Thus, the rating criteria currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, are the only rating criteria for current consideration.

The Veteran is currently rated as 10 percent disabled under Diagnostic Code 5237.  A rating of 10 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id. 

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id. 

The Veteran was afforded a VA examination in October 2011.  The Veteran reported experiencing falls due to his spine condition, as well as stiffness, spasms, and decreased motion.  He denied fatigue, paresthesia and numbness.  The Veteran indicated that he had no bowel or bladder problems.  Examination revealed a normal range of motion with flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  It was noted that repetitive motion was possible and there was no additional degree of limitation.  The examiner stated there was no muscle spasm, no tenderness or guarding and there was no ankylosis.  There was symmetry in appearance and of spinal motion.  X-rays were within normal limits.

VA treatment records indicate the Veteran suffers from chronic back pain.  See May 2012 Active Problem List.

The Veteran was afforded a VA examination in July 2014.  He reported daily pain.  Range of motion testing revealed a flexion to 90 degrees, with objective evidence of pain at 55 degrees, extension to 30 degrees, with painful motion beginning at 30 degrees, right lateral flexion to 30 degrees, with painful motion beginning at 25 degrees, left lateral flexion to 30 degrees, with painful motion beginning at 30 degrees, right lateral rotation to 20 degrees with painful motion beginning at 2 0 degrees and left lateral rotation to 25 degrees with painful motion beginning at 25 degrees.  The examiner noted that there was no additional limitation in range of motion following repetitive-use testing.  The examiner noted that the Veteran had less movement than normal and pain on movement.  There was no localized tenderness or pain to palpation and no guarding or muscle spasm.  Muscle strength and reflexes were all normal.  Sensory examination was normal except for left lower extremity moderate radiculopathy, paresthesias, and numbness.  The Veteran did not have intervertebral disc syndrome.

The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995). 

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  For a 20 percent evaluation, forward flexion of the thoracolumbar spine must be actually or functionally limited between 30 and 60 degrees, or the combined range of motion must be less than 120 degrees, or there must be muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 

The Board notes that the evidence indicates the Veteran's forward flexion was noted to be 90 degrees in October 2011, and his range of motion was noted to be within normal limits.  Additionally, there was no muscle spasm or guarding.  Thus, the Board finds that the 10 percent evaluation, even considering the principles of 38 C.F.R. § 4.40 and 4.45, fully and appropriately contemplates the degree of limited motion that existed during periods of exacerbation, at that time.

At the July 2014 VA examination, however, the Veteran had a forward flexion of 90 degrees, with pain beginning at 55 degrees.  As such, the Board finds that the Veteran is entitled to a rating of 20 percent, from July 31, 2014.  A rating higher than 20 percent is not warranted because at no time was the Veteran's forward 

flexion of the thoracolumbar spine actually or functionally limited to 30 degrees or less, nor was there favorable ankylosis of the entire thoracolumbar spine. 

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows for higher ratings; however, the Veteran has not been diagnosed with intervertebral disc syndrome.  See July 2014 VA examination.

The current regulations also allow for separate neurological evaluations.  The Board notes that muscle strength and reflexes were normal, and the Veteran denied any bladder or bowel problems at the October 2011 VA examination.  Importantly, however, the July 2014 VA examiner indicated that the Veteran had decreased sensation of the left lower extremity and moderate radiculopathy of the left lower extremity.  

The Board finds that the medical evidence supports entitlement to a separate 20 percent rating, and no more, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for radiculopathy of the left lower extremity, from July 31, 2014.   The Board notes that the July 2014 VA examiner specifically noted that the Veteran's paresthesias, radiculopathy pain, and numbness were all moderate in severity.  A rating higher than 20 percent is not warranted, as there is no evidence that the Veteran experienced moderately severe radiculopathy of the left lower extremity.  There was no evidence of right lower extremity radiculopathy.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the spine and nerves are the most appropriate.

In summary, the Board finds that prior to July 31, 2014, the Veteran's assigned 10 percent rating is appropriate, however, from July 31, 2014, he is entitled to a rating of 20 percent for his mechanical low back pain and to a separate rating of 20 percent for his left leg radiculopathy.


B.  Entitlement to a Rating Higher Than 10 Percent for Sprain of the Right Wrist and Entitlement to a Rating Higher Than 10 Percent for Residuals of a Left Wrist Injury

Service connection for sprain of the right wrist and residuals of a left wrist injury were established by December 2002 rating decision, at which time a 10 percent rating was assigned for each, effective December 2002.  The Veteran seeks higher ratings.

The RO has assigned the Veteran's right and left wrist disability ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5019-5215.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).

Diagnostic Code 5215 [wrist, limitation of motion of] provides for the assignment of a 10 percent disability rating with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  The 10 percent rating is the maximum rating provided under Diagnostic Code 5215.

As discussed in greater detail below, Diagnostic Code 5214 [wrist, ankylosis of], which is the only other diagnostic code which specifically references the wrist, is not appropriate for application in this case because there is no evidence of ankylosis in the record.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Although the Veteran evidences a limited range of motion of the wrists, including painful motion, the medical evidence of record fails to demonstrate the presence of any ankylosis.

Under Diagnostic Code 5019, bursitis will be rated on limitation of motion of affected parts, as degenerative arthritis.  Degenerative arthritis, Diagnostic Code 5003, will be rated based on limitation of motion of the specific joint or joints involved.  When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 20 and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1). 

In this case, again, the Veteran is receiving compensable, 10 percent ratings for both his right and left wrist based upon limitation of motion.  There is, therefore, no additional rating available under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  For an increase based upon limitation of motion, the evidence must show ankylosis in the Veteran's wrists.  38 C.F.R. § 4.71a, Diagnostic Code 5214. 

Under Diagnostic Code 5214, a rating of 20 percent is warranted for a minor extremity, and a rating of 30 percent, for a major extremity, is warranted if there is favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

The Veteran was afforded a VA examination in October 2011.  He reported weakness, stiffness, swelling, locking, deformity, tenderness and pain.  He indicated he was never hospitalized nor had surgery for either wrist.  The Veteran stated that both wrists swell and get sore.  Examination of the right and left wrists revealed tenderness but no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or subluxation.  The examiner specifically noted that there was no ankylosis.  Range of motion tests revealed a dorsiflexion to 65 degrees, with pain at 65 degrees, bilaterally, a palmar flexion to 75 degrees, with pain at 75 degrees, bilaterally, radial deviation to 20 degrees, with pain at 20 degrees, bilaterally, and ulnar deviation to 45 degrees, with pain at 45 degrees, bilaterally.

The Veteran was afforded a VA examination in July 2014.  The Veteran reported daily pain, worse with certain movements, and swelling, bilaterally.  It was noted that the Veteran was right hand dominant.  Right palmar flexion was to 65 degrees, with painful motion beginning at 65 degrees, right dorsiflexion was to 15 degrees with pain beginning at 15 degrees, ulnar deviation was to 15 degrees with pain beginning at 15 degrees and radial deviation was to 20 degrees with pain beginning at 20 degrees.  Left palmar flexion was to 60 degrees with no objective evidence of painful motion, dorsiflexion was to 60 degrees with no objective evidence of pain, ulnar deviation was to 25 degrees with no objective evidence of pain and radial deviation was to 15 degrees, with no objective evidence of pain.  The examiner specifically noted that there was no ankylosis of either wrist joint.

A review of the clinical records reveal ongoing complaints of wrist pain, however, there is no indication of an ankylosed joint in any clinical record during the pendency of the Veteran's increased rating claim.

The Board notes the Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of his bilateral wrist impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings concerning the type and degree of impairment. 

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for either the Veteran's right or left wrist disability throughout this appeal period.  As noted previously, an increased rating is warranted if there is favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  As explained in detail above, neither of the Veteran's wrists are manifested by ankylosis of any sort.  Painful motion is indeed recognized, compensation for which is found in the 10 percent ratings assigned, which is the maximum for limitation of motion of the wrist.  Therefore, the Veteran's claims for increased ratings for the right and left wrist disabilities must be denied.

C.  Entitlement to a Rating Higher Than 10 Percent for Postoperative Residuals of a Fracture of the Left Ankle

Service connection for postoperative residuals of a fracture of the left ankle was established by December 2002 rating decision, at which time a noncompensable rating was assigned, effective December 2002.  In a September 2009 rating decision, the Veteran's disability rating was increased to 10 percent, effective March 2009.  The Veteran seeks a higher rating.

The Veteran's left ankle is currently rated under Diagnostic Code 5271.  Under Diagnostic Code 5271, a rating of 10 percent is warranted when limitation of motion of the ankle is moderate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The maximum rating of 20 percent disabling is available under Diagnostic Code 5271 where the limitation of motion in the ankle is marked.  Id. 

The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran was afforded a VA examination in October 2011.  The Veteran reported weakness, swelling, giving way, deformity, tenderness and pain.  He reported difficulty with standing and walking.  He also indicated he was hospitalized for surgery in October 1997 and March 1999.  The Veteran indicated that his current impairment was difficulty with prolonged standing and walking.  Examination revealed scars on the left lateral ankle that were described as nonpainful and superficial.  Range of motion of the left ankle was within normal limits.  Repetitive motion was possible and there was no additional degree of limitation.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays revealed slight deformity of the distal left fibula, suggesting a previous fracture, in addition to some calcification of the interosseous ligament.

The Veteran was afforded a VA examination in July 2014.  He reported he has daily pain and feels like the ankle will give away.  The Veteran also noted that he had pain with prolonged walking and standing.  Range of motion was 25 degrees of plantar flexion and 20 degrees of dorsiflexion.  The Veteran was able to perform repetitive-use testing, but there was additional limitation in range of motion after testing.  After repetitive-use testing, his plantar flexion was 15 degrees and dorsiflexion was 20 degrees.  The examiner noted that ranges of motion movements were painful, and the left ankle had localized tenderness or pain on palpation of joints laterally.  The examiner indicated that the left ankle had less movement than normal, pain on movement, and swelling.  The left ankle had a reduction in muscle strength due entirely to the service-connected disability.  There was no ankylosis.  The examiner noted that ankle instability was suspected, but there was no laxity compared to the opposite site.  The examiner indicated that the Veteran's left ankle limited walking, standing and squatting.

The Board has additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain. 

However, taking into account all of the evidence set out above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence of record does not support assigning a rating higher than 10 percent for his right ankle disability, prior to July 31, 2014.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014); see also 38 C.F.R. §§ 4.40, 4.45 (2014). 

A rating higher than 10 percent, prior to July 31, 2014, is not warranted, as the evidence does not indicate that the Veteran suffered from marked limitation of motion.  The Board notes that the Veteran's range of motion was within normal limits during the October 2011 VA examination. Therefore, the Board finds that the 10 percent rating appropriately compensates the Veteran for his symptoms of pain, instability, stiffness and weakness, prior to July 31, 2014.

From July 31, 2014, the Board finds that the Veteran is entitled to a rating of 20 percent, for marked limitation of motion.  As noted, normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  During the July 2014 VA examination, the Veteran's plantar flexion was limited to 25 degrees, and after repetitive-use testing, it was limited even further to 15 degrees.  Considering the Veteran's left ankle limited range of motion along with his instability, and decreased muscle strength, the Board finds the Veteran has marked limitation of motion of the left ankle, from July 31, 2014.  A rating higher than 20 percent is not warranted, as there is no evidence that the Veteran's left ankle has ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  

The Board also has considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the ankle are the most appropriate.  Also, the Veteran's scar has been described as well healed so there are no compensable residuals associated with the scar under the schedular criteria for evaluating scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014).

The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the ankle impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings concerning the type and degree of impairment.

In summary, the Board finds that although the Veteran is not entitled to a rating higher than 10 percent for his left ankle disability, prior to July 31, 2014, he is entitled to a rating of 20 percent, but no higher, from July 31, 2014. 

E.  Extraschedular Evaluations

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's low back disability, bilateral wrist disability, and left ankle disability are inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability levels and symptomatology.

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of these issues for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Prior to July 31, 2014, entitlement to a rating higher than 10 percent for mechanical low back pain is denied.

From July 31, 2014, entitlement to a rating of 20 percent, but no higher, for mechanical low back pain is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

From July 31, 2014, entitlement to a separate rating of 20 percent, but no higher, for the Veteran's left lower extremity radiculopathy is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a rating higher than 10 percent for sprain of the right wrist is denied.

Entitlement to a rating higher than 10 percent for residuals of a left wrist injury is denied.

Prior to July 31, 2014, entitlement to a rating higher than 10 percent for postoperative residuals of a fracture of the left ankle is denied.

From July 31, 2014, entitlement to a rating of 20 percent, but no higher, for postoperative residuals of a fracture of the left ankle is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  The Board notes that the Veteran has been diagnosed with PTSD as well as depression.  See December 2011 VA Problem List and December 2011 Mental Health Assessment Note.

Importantly, the Veteran has not described his stressors.  Although the Veteran was provided with a PTSD questionnaire in October 2011 and December 2012, he failed to complete it.  As the Court stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  In this instance, the Veteran must aid in the development of his claim by describing his in-service stressors.  On remand, the Veteran should be provided with a final opportunity to describe his stressors.  

Also, the Board notes that the VA has recently amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

Specifically, the amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id. 

Finally, the Board notes that the Veteran has not yet been afforded a VA examination for his psychiatric disorders.

On remand, the AOJ should provide the Veteran with appropriate notice of the amended PTSD regulations and afford him a VA mental examination.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of the amended PTSD regulations and the new requirements for substantiating a claim for PTSD. 

2.  Contact the Veteran and request that he identify and describe his in-service stressors.

3.  Obtain and associate with the claims file all updated treatment records.

4.  Afford the Veteran a VA examination for an acquired psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner are to be accomplished.  The claims folder must be made available to and reviewed by the examiner.  

a)  All current psychiatric disorders are to be diagnosed. 

b)  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying the diagnosis and should comment upon the link between the current symptomatology and the Veteran's stressor(s).

c)  For each psychiatric disorder diagnosed, the examiner must state whether it is it is at least as likely as not that such disorder had onset during service or, is caused by or related to the Veteran's active service. 

The Veteran's lay statements regarding continuity of symptoms from service to present must also be taken into consideration.  An explanation for all opinions expressed must be provided.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


